Citation Nr: 0815278	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  97-17 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a dental disability 
for the purposes of obtaining VA outpatient dental treatment.


(The separately appealed issues of service connection for a 
low back disorder, including as secondary to service-
connected burns, service connection for an upper respiratory 
disorder, to include sinusitis/allergic rhinitis, including 
as secondary to service-connected burns, and entitlement to 
an effective date earlier than August 7, 1995 for the grant 
of service connection for residual burns sustained in service 
are addressed in a separate Board decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1961, and from March 1962 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 letter decision of the VA 
Medical Center in Honolulu, Hawaii (dental issue) and an 
April 2007 rating decision of the Regional Office (RO) in 
Roanoke, Virginia (PTSD issue).  The veteran relocated to 
Virginia and jurisdiction of his claim was assumed by the RO 
in Roanoke, Virginia.

The November 1997 letter decision denied eligibility for 
service connection for dental disability for treatment 
purposes.  The veteran entered a notice of disagreement with 
this decision in November 1997.  (In October 2004, the Board 
remanded this issue for a statement of the case)  The record 
does not reflect that a statement of the case has been issued 
on the issue of eligibility for service connection for dental 
disability for treatment purposes.

The April 2007 rating decision denied service connection for 
PTSD.  The veteran entered a notice of disagreement with this 
decision in May 2007.  The RO issued a statement of the case 
in August 2007.  The veteran entered a substantive appeal in 
September 2007.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

An October 2004 Board remand to the RO noted that, following 
a November 1997 letter denying dental treatment, the veteran 
had filed a notice of disagreement.  The October 2004 Board 
remand requested the VA Medical Center to furnish the veteran 
a statement of the case on this issue.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  A review of the claims file 
does not indicate that a statement of the case on this dental 
issue has yet been issued.  Because the action of issuance of 
a statement of the case was previously requested in a Board 
remand, the October 2004 Board remand conferred on the 
veteran, as a matter of law, the right to compliance with the 
remand order for issuance of a statement of the case.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).   

With regard to the claim for service connection for PTSD, in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  The Court in McLendon observed that the 
third prong, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may 
be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83. 

Regarding the claim for service connection for PTSD, the 
veteran contends that he currently has PTSD, and that his 
PTSD is related to the institutionalization of his daughter 
during service or is related to the in-service fire that 
caused residual scar burns.  (The veteran did not explicitly 
claim that he has PTSD due to the fire in service that caused 
his service-connected residual burns; however, in discussing 
his PTSD claim, he references the in-service fire incident 
that caused his service-connected residual burns.)  In this 
case, there is competent evidence of a current disability (a 
PTSD diagnosis); evidence establishing that events occurred 
in service (institutionalization of daughter and an in-
service fire that caused residual burns); and an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service 
(veteran's assertions).  

In addition, there is insufficient competent medical evidence 
on file for VA to make a decision on the claim.  The veteran 
has not been afforded a VA PTSD examination or medical nexus 
opinion.  The Board notes that the veteran's claim was 
originally denied because there was no credible supporting 
evidence of an in-service stressful event (April 2007 rating 
decision); then because of no current diagnosis of PTSD and 
no nexus to service (August 2007 statement of the case); and 
again because of no credible supporting evidence of an in-
service stressful event, of no current diagnosis of PTSD, and 
no nexus to service (November 2007 supplemental statement of 
the case).  In this case, a VA PTSD examination and medical 
nexus opinion would be helpful in deciding the questions of 
whether the veteran currently has PTSD and whether any 
currently diagnosed PTSD, or other psychiatric disorder, is 
related to in-service events. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AOJ should issue a statement 
of the case on the issue of entitlement 
to service connection for a dental 
disability for the purposes of obtaining 
VA outpatient dental treatment.  The 
appellant and his representative should 
be apprised of the appellant's right to 
submit a substantive appeal and to have 
the claim for service connection for a 
dental disability for the purposes of 
obtaining VA outpatient dental treatment 
reviewed by the Board.  The appellant 
should be allowed the requisite period of 
time for a response.  

2.  A VA PTSD examination should be 
performed by a psychiatrist in order to 
determine the etiology, nature, and 
severity of any current psychiatric 
illness.  The claims folder should be 
made available to the examiner in 
conjunction with the examination, and the 
relevant documents in the claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.   

Based on examination findings, historical 
records, and medical principles, the 
psychiatrist should render a current 
diagnosis or diagnoses of psychiatric 
disorder(s), including whether the 
veteran currently has a DSM-IV diagnosis 
of PTSD.  For any currently diagnosed 
PTSD, the VA examiner should give medical 
opinions as to whether: (1) the stressors 
of his daughter's institutionalization 
and/or the fire that caused residual scar 
burns are sufficient to produce PTSD; (2) 
whether the DSM-IV diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied (indicate what specific 
criteria were met in each category); and 
(3) whether it is at least as likely as 
not (a 50 percent probability or higher) 
that any currently diagnosed PTSD was 
caused by one or more of the in-service 
stressful events.  

For any currently other diagnosed 
psychiatric disorder(s) other than PTSD, 
the VA examination should give a medical 
opinion as to whether any such diagnosed 
disability is related to the veteran's 
active service, including whether there 
is a link between the diagnosed disorder 
and one or more of the in-service 
stressful events, including his 
daughter's institutionalization and the 
fire that caused residual scar burns.  
The report of examination should include 
the complete rationale for all opinions 
expressed.

The purposes of this remand are to comply with due process of 
law and to fulfill the duty to assist the veteran in the 
development of his claim.  The Board intimates no opinion as 
to the ultimate disposition warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


